ULURU NEWS Contact: Company Helmut Kerschbaumer Interim President & CEO Terry K. Wallberg Vice President & CFO (214) 905-5145 ULURU INC. ANNOUNCES RESIGNATION OF DIRECTOR Addison, Texas, December 2, 2015; ULURU Inc. (OTCQB: ULUR) today announced the resignation of Jeffrey B. Davis as a Director of the Company, effective December 1, 2015. Mr. Davis has served as a Director of the Company since March 2006 and also as Chairman of the Company’s Audit Committee.Bradley J. Sacks, Chairman of the Board of Directors, stated, “We thank Jeff for his service and contributions to the Company.The Board of Directors continues to re-evaluate the Company’s business plan, cost structure, sales process, and capital structure with the intent of identifying solutions that will enhance shareholder value.” About ULURU Inc.: ULURU Inc. is a specialty pharmaceutical company focused on the development of a portfolio of wound management and oral care products to provide patients and consumers improved clinical outcomes through controlled delivery utilizing its innovative Nanoflex™ Aggregate technology and OraDisc™ transmucosal delivery system.For further information about ULURU Inc., please visit our website at www.ULURUinc.com.For further information about Altrazeal®, please visit www.Altrazeal.com. ULURU Inc. (OTCQB: ULUR) trades on the OTCQB Venture stage marketplace for early stage and developing U.S. and international companies. Companies are current in their reporting and undergo an annual verification and management certification process. Investors can find Real-Time quotes and market information for the company on www.otcmarkets.com. This press release contains certain statements that are forward-looking within the meaning of Section 27a of the Securities Act of 1933, as amended, including but not limited to statements about potential changes to the Company’s business plan, cost structure, and other matters, and the transformation and future of the Company. These statements are subject to numerous risks and uncertainties, including but not limited the risks that the Company will be unable to obtain the financial resources necessary to improve its sales or other aspects of its business, will be unable to identify and attract directors, and will be unable to reduce costs or improve capital structure.Additional risk factors detailed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014, and other reports filed by us with the Securities and Exchange Commission.
